[html_98977logo.jpg]

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

SUBSCRIPTION DOCUMENTS

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]


--------------------------------------------------------------------------------


GENERAL INFORMATION

Information Regarding Subscription

The information contained herein is being furnished by the undersigned investor
to enable a publicly-traded company (the ‘‘Company’’) that will acquire by
merger all of the issued and outstanding capital stock and business of MDwerks
Global Holdings, Inc., a Florida corporation (‘‘MDwerks’’), to determine
whether, under Sections 4(2) and/or 4(6) of the Securities Act of 1933, as
amended (the ‘‘Securities Act’’), and Regulation D (‘‘Regulation D’’) and
Regulation S (‘‘Regulation S’’) promulgated thereunder, the undersigned investor
meets the qualification and suitability requirements for an investment in the
Units (each a ‘‘Unit’’ and collectively, the ‘‘Units’’) offered for sale by the
Company at a price of $25,000 per Unit. Each Unit consists of 10,000 shares of
the Company’s common stock (the ‘‘Common Stock’’) and one detachable three-year
warrant (the ‘‘Warrant’’) entitling the holder thereof to purchase 10,000 shares
of Common Stock at a purchase price of $2.50 per share. The purchase price per
unit is $25,000.

By executing this document, the undersigned investor acknowledges that: (i) the
Company will rely upon the information contained herein for purposes of the
above determination; (ii) the Units will not be registered under the Securities
Act in reliance upon the exemption from registration provided by Sections 3(b)
and/or 4(2) of the Securities Act and Regulations D and S; and (iii) purchase of
the Units must be solely for the account of the undersigned investor, and not
for the account of any other person or with a view toward resale, assignment,
fractionalization or distribution thereof.

By executing this document, the undersigned investor represents to the Company
that the investor has adequate means of providing for current needs and possible
personal contingencies and has no need for liquidity of this investment.

Terms used herein that are not otherwise defined herein shall have the meaning
ascribed to them as provided in the Amended and Restated Confidential Private
Placement Memorandum dated June 13, 2005.

ALL INFORMATION PROVIDED BY PURCHASERS IN THESE SUBSCRIPTION DOCUMENTS
(INCLUDING THE INVESTOR QUESTIONNAIRE AND SUBSCRIPTION AGREEMENT) WILL BE
TREATED CONFIDENTIALLY. Each purchaser, however, agrees that the Company,
MDwerks, the Placement Agent and any finder or selling agent assisting in the
sale of Units, or any of their directors, officers and representatives may
present the information contained in the Subscription Documents to such parties
as deemed appropriate if called on to establish the availability of an exemption
from registration of the Units under the Securities Act or under applicable
securities laws of any state.

i


--------------------------------------------------------------------------------


MDWERKS GLOBAL HOLDINGS, INC.
SUBSCRIPTION DOCUMENTS
 INSTRUCTIONS 

The following documents must be completed in accordance with the instructions
set forth below and must be executed in order to determine whether you are an
accredited investor and, if accredited, in order to subscribe for the purchase
of units (‘‘Units’’), each unit consisting of (i) 10,000 shares of Common Stock
(the ‘‘Common Stock’’), and (ii) a detachable, transferable three-year warrant
(the ‘‘Warrant’’) to purchase 10,000 shares of Common Stock, of a
publicly-traded company (the ‘‘Company’’) that will acquire by merger all of the
issued and outstanding capital stock and business of MDwerks Global Holdings,
Inc., a Florida corporation (‘‘MDwerks’’).

PLEASE PRINT THE ANSWERS TO ALL QUESTIONS.

[spacer.gif] [spacer.gif] 1.  Enclosed are the following documents:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  Subscription Agreement. Be sure to
carefully and fully read the Subscription Agreement, and execute the signature
page which is applicable to you. On the appropriate signature page of the
Subscription Agreement, the Subscriber must sign, print his, her or its name,
address and social security or tax identification number where indicated, and
indicate the number of Units subscribed for, the date of execution, the method
of payment of the purchase price of the Units subscribed for, and the manner in
which title to the Common Stock and Warrants will be held.

[spacer.gif] [spacer.gif] [spacer.gif] (b)  Investor Questionnaire. Be sure to
carefully and fully read the Investor Questionnaire, which can be found after
the signature pages to the Subscription Agreement. Complete the Investor
Question and execute the signature page of the Investor Questionnaire where
indicated.

A PROSPECTIVE SUBSCRIBER MUST BE SURE TO CAREFULLY AND FULLY READ THE
ACCOMPANYING CONFIDENTIAL PRIVATE PLACEMENT MEMORANDUM PRIOR TO RETURNING THE
SIGNED SUBSCRIPTION DOCUMENTS.

[spacer.gif] [spacer.gif] 2.  Payment.

[spacer.gif] [spacer.gif] [spacer.gif] (a)  Payment of the purchase price may be
made by: (1) certified or bank check made payable to ‘‘Corporate Stock Transfer,
Inc. as escrow agent for MDwerks Global Holdings, Inc.,’’ or (2) wire transfer
of immediately available funds, contemporaneously with the execution and
delivery of the Subscription Agreement, to Guaranty Bank & Trust, as escrow bank
for the Escrow Agent, pursuant to the wire instructions below, or (3) a
combination of (1) and (2) above. The wire instructions to Guaranty Bank & Trust
are as follows:

ii


--------------------------------------------------------------------------------


Guaranty Bank & Trust
Denver, Colorado
ABA# 102 000 966
A/C# 312 500 88

FBO Corporate Stock Transfer
FFC MDwerks Global Holdings, Inc.-Escrow Account

[spacer.gif] [spacer.gif] 3.  Return of Documents.

Copies of the signed Subscription Agreement and Investor Questionnaire should be
delivered to: Brookshire Securities Corporation, at 4 West Las Olas Boulevard,
8th Floor, Ft. Lauderdale, FL 33301, Attention: Mr. Timothy B. Ruggiero. If you
should have any questions, please contact Mr. Ruggiero at tel: (954) 714-9008 or
fax: (954) 714-9131, or Mr. Solon Kandel of MDwerks Global Holdings, Inc., at
tel: (954) 834-0352 x111.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] * [spacer.gif]
* [spacer.gif] *   [spacer.gif]

iii


--------------------------------------------------------------------------------


NAME OF
SUBSCRIBER:                                                                        

Brookshire Securities Corporation
4 West Las Olas Boulevard
8th Floor
Ft. Lauderdale, FL 33301

MDwerks Global Holdings, Inc., for itself and as representative of the Company
Windolph Center, Suite I
1020 NW 6th Street
Deerfield Beach, Florida 33442

SUBSCRIPTION AGREEMENT

This Subscription Agreement (this ‘‘Agreement’’) is being delivered to you in
connection with your investment in a publicly-traded company (the ‘‘Company’’)
that will acquire by the anticipated merger (the ‘‘Merger’’) all of the issued
and outstanding capital stock and business of MDwerks Global Holdings, Inc., a
Florida corporation (‘‘MDwerks’’). Brookshire Securities Corporation is acting
as the Placement Agent (the ‘‘Placement Agent’’) in conducting a private
placement (the ‘‘Private Placement’’) of up to 200 units (‘‘Units’’) of the
Company (subject to an increase in the number of units, if agreed to by MDwerks
and the Placement Agent, up to an aggregate of 230 units). With respect to Units
sold by the Placement Agent and directly by the Company, the Company may pay
fees to the Placement Agent and any finders or other selling agents who assist
it in the sale of Units. Each Unit consists of: (1) 10,000 shares of the
Company’s Common Stock (‘‘Common Stock’’), and (ii) a detachable, three-year
warrant to purchase 10,000 shares of Common Stock of the Company at an exercise
price of $2.50 per share of Common Stock (‘‘Warrant’’). The purchase price is
$25,000 per Unit. The Company reserves the right to sell up to an additional 30
Units at $25,000 per Unit for an aggregate offering of up to 230 Units.

All subscriptions received will be deposited into an escrow account which will
be non-interest bearing and held at Guaranty Bank & Trust, as escrow bank for
Corporate Stock Transfer, Inc. (the ‘‘Escrow Agent’’). All funds will be held in
such escrow account and distributed from the Escrow Account to the Company as
soon as practicable after the date that the following conditions (the
‘‘Conditions’’) have been satisfied: (i) the Company has accepted subscriptions
for the sale of 100 Units or $2.5 million (the ‘‘Minimum Offering’’); (ii) the
Merger between a wholly-owned subsidiary of the Company with and into MDwerks
has been consummated and is deemed effective; and (iii) the Company has complied
with all federal and state securities laws for the issuance of the Units and
consummation of the Merger (including, without limitation, making all necessary
filings with the SEC). Thereafter, additional closings may be held from time to
time by the Company and at such closings proceeds held in the Escrow Account
shall be transferred to, and made immediately available to, the Company.

[spacer.gif] [spacer.gif] 1.  SUBSCRIPTION AND PURCHASE PRICE

[spacer.gif] [spacer.gif] [spacer.gif] (a)  Subscription. The undersigned hereby
irrevocably subscribes for and agrees to purchase that number of Units indicated
on page 14 hereof on the terms and conditions described herein. The Company may
reject any subscription, in whole or in part, in its sole and absolute
discretion. Additionally, the Company may, in its sole and absolute discretion,
accept subscriptions for the purchase of fractional Units.

[spacer.gif] [spacer.gif] [spacer.gif] (b)  Purchase of Securities. The
undersigned understands and acknowledges that the purchase price to be remitted
to the Escrow Agent in exchange for the Unit(s) shall be $25,000 per Unit, for
an aggregate purchase price of $25,000 multiplied by the number of Units
subscribed for (the ‘‘Aggregate Purchase Price’’), subject to the Company’s
discretion to accept subscriptions for a fractional Unit. Payment of the
Aggregate Purchase Price shall be made by the undersigned, by: (1) certified or
bank check made payable to ‘‘Corporate Stock Transfer, Inc., as escrow agent for
MDwerks Global Holdings, Inc.,’’ (2) wire transfer of

1


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif]   immediately available funds,
contemporaneously with the execution and delivery of the Subscription Agreement,
to Guaranty Bank & Trust, as escrow bank for the Escrow Agent, pursuant to the
wire instructions provided below, or (3) a combination of (1) and (2) above. The
wire instructions to Guaranty Bank & Trust are as follows:

Guaranty Bank & Trust
Denver, Colorado
ABA# 102 000 966
A/C# 312 500 88

FBO Corporate Stock Transfer
FFC MDwerks Global Holdings, Inc.-Escrow Account

[spacer.gif] [spacer.gif] 2.  ACCEPTANCE AND CLOSING PROCEDURES

[spacer.gif] [spacer.gif] [spacer.gif] (a)  Acceptance or Rejection.

The undersigned understands and agrees that this subscription may be accepted or
rejected by either the Company or the Placement Agent, in whole or in part, in
its sole and absolute discretion, and if accepted, the Units (including the
Common Stock and Warrants and Common Stock underlying the Warrants) purchased
pursuant hereto will be issued only in the name of the undersigned as specified
on the signature page of this Agreement. The undersigned hereby acknowledges and
agrees that this Agreement may not be canceled, revoked or withdrawn, and that
this Subscription Agreement and the documents submitted herewith shall survive:
(a) changes in the transactions, documents and instruments described in the
Memorandum that do not materially adversely affect the undersigned or the
undersigned’s investment; and (b) the death or disability of the undersigned;
provided, however, that if the Company shall not have accepted this Subscription
Agreement within ninety (90) days of the date which the undersigned executes the
Subscription Agreement, this Subscription Agreement and all documents submitted
herewith shall automatically be cancelled, terminated and revoked, and all funds
heretofore or herewith paid shall be returned promptly to the undersigned
without interest.

In the event of rejection of the Subscription Agreement by the Company or the
Placement Agent, or if the sale of the Units is not consummated for any reason,
this Subscription Agreement and any other agreement entered into between the
undersigned, the Company, MDwerks, the Placement Agent or any finder or other
selling agent relating to this subscription shall thereafter have no force or
effect, and MDwerks shall promptly return or cause to be returned to the
undersigned the purchase price remitted to the Escrow Agent, without interest
thereon or deduction therefrom.

[spacer.gif] [spacer.gif] [spacer.gif] (b)  Closings.

The initial closing of the purchase and sale of the Units (the ‘‘Initial
Closing’’) shall take place at the principal offices of MDwerks Global Holdings,
Inc., at Windolph Center, Suite I, 1020 NW 6th Street, Deerfield Beach, Florida
33442, or such other place as determined by the Company and Placement Agent, as
soon as practicable after the Conditions are satisfied. After the Initial
Closing, additional closings may be held from time to time by the Company and at
such closings proceeds held in the Escrow Account shall be transferred to, and
made immediately available to, the Company.

[spacer.gif] [spacer.gif] [spacer.gif] (c)  Termination.

The subscription period for the Private Placement will terminate on July 31,
2005, unless extended by the Company and the Placement Agent, in their sole
discretion, until an outside date not later than December 31, 2005, without
notice to the undersigned (the ‘‘Termination Date’’). The Company and the
Placement Agent may terminate the Private Placement at any time and without
notice to the undersigned. If the Conditions have not been satisfied on or
before the Termination Date (as such may be extended), or if the Private
Placement is otherwise terminated or withdrawn, then the Escrow Agent will
return to each subscriber his, her or its subscription amount, without interest
or deduction therefrom.

2


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] 3.  INVESTOR’S REPRESENTATIONS AND WARRANTIES

The undersigned makes the following agreements, representations, declarations,
acknowledgments and warranties to the Company, MDwerks, the Placement Agent and
any finders, selling agents or other person who assists the Company in making
sales of Units with the intent that they be relied upon in determining the
undersigned’s suitability as a purchaser of the Units:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  The undersigned has full power and
authority to enter into this Subscription Agreement, the execution and delivery
of which has been duly authorized, if applicable, and this Subscription
Agreement constitutes a valid and legally binding obligation of the undersigned.

[spacer.gif] [spacer.gif] [spacer.gif] (b)  The undersigned acknowledges that
the offering and sale of the Units is intended to be exempt from registration
under the Securities Act of 1933, as amended (the ‘‘Securities Act’’), by virtue
of Section 4(2) and/or 4(6) of the Securities Act and the provisions of
Regulation D and Regulation S promulgated thereunder. In furtherance thereof,
the undersigned represents and warrants as follows:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  The undersigned realizes that the
basis for the exemption from registration may not be available if,
notwithstanding the undersigned’s representations contained herein, the
undersigned is merely acquiring the Units for a fixed or determinable period in
the future, or for a market rise, or for sale if the market does not rise. The
undersigned does not have any such intention;

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  The undersigned is acquiring the
Unit(s) solely for the undersigned’s own beneficial account, for investment
purposes, and not with view to, or resale in connection with, any distribution
of the shares of Common Stock, including such shares into which the Warrants are
exercised, underlying such Unit(s);

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  The undersigned has no contract,
undertaking, agreement or arrangement with any person to sell, transfer or
pledge all or any part of the Units (including Common Stock underlying the
Warrants) for which the undersigned hereby subscribes, and the undersigned has
no present plans or intentions to enter into any such contract, undertaking or
arrangement;

[spacer.gif] [spacer.gif] [spacer.gif] (iv)  The undersigned has the financial
ability to bear the economic risk of the undersigned’s investment, has adequate
means for providing for the undersigned’s current needs and contingencies, and
has no need for liquidity with respect to the undersigned’s investment in the
Company;

[spacer.gif] [spacer.gif] [spacer.gif] (v)                [insert name of
Purchaser Representative: if none, so state] has acted as the undersigned’s
Purchaser Representative for purposes of the private placement exemption under
the Securities Act. If the undersigned has appointed a Purchaser Representative
(which term is used herein with the same meaning as given in Rule 501(h) of
Regulation D), the undersigned has been advised by such Purchaser Representative
as to the merits and risks of an investment in the Company in general, and the
suitability of an investment in the Units for the undersigned in particular; and

[spacer.gif] [spacer.gif] [spacer.gif] (vi)  The undersigned (together with the
undersigned’s Purchaser Representative(s), if any) has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of the prospective investment in the Units. If other than an
individual, the undersigned also represents it has not been organized for the
purpose of acquiring the Units.

[spacer.gif] [spacer.gif] [spacer.gif] (c)  The information in the Investor
Questionnaire completed and executed by the undersigned (the ‘‘Investor
Questionnaire’’) is accurate and true in all respects, and the undersigned is an
‘‘accredited investor,’’ as that term is defined in Rule 501(a) of Regulation D.

[spacer.gif] [spacer.gif] [spacer.gif] (d)  The undersigned (and the
undersigned’s Purchaser Representative, if any) has been furnished with a copy
of the Confidential Private Placement Memorandum, dated June 13, 2005,

3


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif]   together with all annexes thereto (as
such documents may be amended or supplemented, the ‘‘Memorandum’’), relating to
the private placement by the Company of the Units. The undersigned acknowledges
that the Company has made available to the undersigned (and the undersigned’s
Purchaser Representative, if any) or provided the undersigned (and/or the
undersigned’s Purchaser Representative, if any) the opportunity to review all
documents pertaining to the investment opportunity described in the Memorandum
and this Subscription Agreement, and has allowed the undersigned (and the
undersigned’s Purchaser Representative, if any) an opportunity to ask questions
and receive answers thereto and to verify and clarify any information contained
in the Memorandum, this Subscription Agreement or related documents. The
undersigned further acknowledges that the undersigned has received all
information concerning the Company, MDwerks, the Company’s business, MDwerks’
business and all other information necessary for the undersigned to invest in
the Company.

[spacer.gif] [spacer.gif] [spacer.gif] (e)  The undersigned is not relying on
the Placement Agent, the Company, MDwerks, or any finder or selling agent with
respect to economic considerations involved in this investment. The undersigned
has relied on the advice of, or has consulted with only the person(s), if any,
named as Purchaser Representative(s) herein. Each Purchaser Representative, if
any, is capable of evaluating the merits and risks of an investment in the Units
as such are described in the Memorandum, and each Purchaser Representative, if
any, has disclosed to the undersigned in writing (a copy of which is annexed to
this Agreement) the specific details of any and all past, present or future
relationships, actual or contemplated, between the undersigned, the Placement
Agent, the Company, MDwerks or any finder or selling agent engaged to sell
Units.

[spacer.gif] [spacer.gif] [spacer.gif] (f)  The undersigned represents, warrants
and agrees that he will not sell or otherwise transfer the shares of Common
Stock, the Warrants or the shares of Common Stock into which the Warrants are
exercisable without registration under the Securities Act or an exemption
therefrom, and fully understands and agrees that the undersigned must bear the
economic risk of the purchase of Units because, among other reasons, neither the
shares of Common Stock, the Warrants nor the Common Stock underlying the
Warrants have been registered under the Securities Act or under the securities
laws of any state and, therefore, cannot be resold, pledged, assigned or
otherwise disposed of unless they are subsequently registered under the
Securities Act and under the applicable securities laws of such states, or an
exemption from such registration is available. In particular, the undersigned is
aware that the shares of Common Stock, Warrants and Common Stock into which the
Warrants are exercisable are ‘‘restricted securities,’’ as such term is defined
in Rule 144 promulgated under the Securities Act (‘‘Rule 144’’), and they may
not be sold pursuant to Rule 144 unless all of the conditions of Rule 144 are
met. The undersigned also understands that, except as otherwise provided herein,
the Company is under no obligation to register the shares of Common Stock,
Warrants or the Common Stock underlying the Warrants on the undersigned’s behalf
or to assist the undersigned in complying with any exemption from registration
under the Securities Act or applicable state securities laws. The undersigned
understands that any sales or transfers of the shares of Common Stock, Warrants
and Common Stock underlying the Warrants are further restricted by state
securities laws and the provisions of this Agreement.

[spacer.gif] [spacer.gif] [spacer.gif] (g)  No representations or warranties
have been made to the undersigned by the Company, MDwerks, the Placement Agent,
or any other finder or selling agent engaged to sell Units, or any of their
respective officers, employees, agents, affiliates or subsidiaries, other than
any representations contained herein and in the Memorandum, and in subscribing
for Units the undersigned is not relying upon any representations other than any
contained herein or in the Memorandum.

4


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] (h)  The undersigned understands and
acknowledges that the undersigned’s purchase of the Units is a speculative
investment that involves a high degree of risk and the potential loss of the
undersigned’s entire investment in the Units. The undersigned is able to bear
the loss of the undersigned’s entire investment in the Units.

[spacer.gif] [spacer.gif] [spacer.gif] (i)  The undersigned’s overall commitment
to investments that are not readily marketable is not disproportionate to the
undersigned’s net worth, and an investment in the Units will not cause such
overall commitment to become excessive.

[spacer.gif] [spacer.gif] [spacer.gif] (j)  The undersigned understands and
agrees that the certificates for the shares of Common Stock, Warrants and Common
Stock underlying the Warrants shall bear substantially the following legend
until (i) such securities shall have been registered under the Securities Act
and effectively disposed of in accordance with a registration statement that has
been declared effective, or (ii) in the opinion of counsel for the Company, such
securities may be sold without registration under the Securities Act as well as
any applicable ‘‘blue sky’’ or state securities laws:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE ‘‘SECURITIES ACT’’), OR ANY
APPLICABLE STATE SECURITIES LAWS. SUCH SECURITIES HAVE BEEN ACQUIRED FOR
INVESTMENT PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE ISSUER WITH THE SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.

[spacer.gif] [spacer.gif] [spacer.gif] (k)  The undersigned understands and
acknowledges that a subsidiary of the Company will be merged with and into
MDwerks and that after the Merger, the Company will own 100% of the issued and
outstanding capital stock of MDwerks and shareholders of MDwerks will be issued
a substantial amount of shares of the Company.

[spacer.gif] [spacer.gif] [spacer.gif] (l)  For Foreign Investors Only. If the
undersigned is a foreign (non-U.S.) investor, the undersigned represents and
warrants:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  Neither the undersigned nor any
person or entity for whom the undersigned is acting as fiduciary is a U.S.
Person. A U.S. Person means any one of the following:

[spacer.gif] [spacer.gif] [spacer.gif] (1)  any natural person resident in the
United States of America;

[spacer.gif] [spacer.gif] [spacer.gif] (2)  any partnership or corporation
organized or incorporated under the laws of the United States;

[spacer.gif] [spacer.gif] [spacer.gif] (3)  any estate of which any executor or
administrator is a U.S. Person;

[spacer.gif] [spacer.gif] [spacer.gif] (4)  any trust of which any trustee is a
U.S. Person;

[spacer.gif] [spacer.gif] [spacer.gif] (5)  any agency or branch of a foreign
entity located in the United States;

[spacer.gif] [spacer.gif] [spacer.gif] (6)  any non-discretionary account or
similar account (other than an estate or trust) held by a dealer or other
fiduciary for the benefit or account of a U.S. person;

[spacer.gif] [spacer.gif] [spacer.gif] (7)  any discretionary account or similar
account (other than an estate or trust) held by a dealer or other fiduciary
organized, incorporated or (if an individual) resident in the United States; and

[spacer.gif] [spacer.gif] [spacer.gif] (8)  any partnership or corporation if:

[spacer.gif] [spacer.gif] [spacer.gif] a.  organized or incorporated under the
laws of any foreign jurisdiction; and

[spacer.gif] [spacer.gif] [spacer.gif] b.  formed by a U.S. Person principally
for the purpose of investing in securities not registered under the Securities
Act, unless it is organized or incorporated, and owned, by accredited investors
(as defined in Rule 501(a) under the Securities Act) who are not natural
persons, estates or trusts.

5


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] (ii)  At the time the agreement to
purchase was originated, the undersigned was outside the United States and is
outside of the United States as of the date of the execution and delivery of
this Agreement. No offer to purchase Units was made in the United States.

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  The undersigned is purchasing the
Units for its own account or for the account of beneficiaries for whom the
undersigned has full investment discretion with respect to the Units and from
whom the undersigned has full authority to bind so that each such beneficiary is
bound hereby as if such beneficiary were a direct investor hereunder and all
representations, warranties and agreements herein were made directly by such
beneficiary. The undersigned is not purchasing the Units on behalf of any U.S.
Person and the sale has not been prearranged with a purchaser in the United
States.

[spacer.gif] [spacer.gif] [spacer.gif] (iv)  All subsequent offers and sales of
the Units (including the Common Stock, Warrants and Common Stock underlying the
Warrants) will be made (a) outside the United States in compliance with Rule 903
or Rule 904 of Regulation S, (b) pursuant to registration of the Units under the
Securities Act, or (c) pursuant to an exemption from such registration.

[spacer.gif] [spacer.gif] [spacer.gif] (m)  The foregoing representations,
warranties, and agreements shall survive the Closing.

[spacer.gif] [spacer.gif] 4.  THE COMPANY’S REPRESENTATIONS AND WARRANTIES

The Company hereby acknowledges, agrees with and represents and warrants to the
undersigned, as follows:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  The Company has the corporate power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder. This Agreement has been duly authorized, executed and
delivered by the Company and is valid, binding and enforceable against the
Company in accordance with its terms.

[spacer.gif] [spacer.gif] [spacer.gif] (b)  The Common Stock and Warrants to be
issued to the undersigned pursuant to this Agreement, when issued and delivered
in accordance with the terms of this Agreement, will be duly and validly issued
and will be fully paid and nonassessable.

[spacer.gif] [spacer.gif] [spacer.gif] (c)  The Common Stock issuable to the
undersigned upon exercise of the Warrants, when issued and delivered in
accordance with this Agreement and the Warrant, will, upon receipt by the
Company of the applicable cash exercise price therefor, be validly issued and
fully paid and nonassessable.

[spacer.gif] [spacer.gif] [spacer.gif] (d)  Neither the execution and delivery
nor the performance of this Agreement by the Company will conflict with the
Company’s Articles of Incorporation, as amended, or By-laws, or result in a
breach of any terms or provisions of, or constitute a default under, any
material contract, agreement or instrument to which the Company is a party or by
which the Company is bound.

[spacer.gif] [spacer.gif] [spacer.gif] (e)  The information contained in the
Memorandum is true and correct in all material respects as of its date.

[spacer.gif] [spacer.gif] 5.  COVENANTS FOLLOWING THE CLOSING

Registration Rights.

[spacer.gif] [spacer.gif] [spacer.gif] (i)  The Company has agreed to file a
‘‘resale’’ registration statement (the ‘‘Registration Statement’’) with the SEC
registering, among other securities (as described in the Memorandum), all shares
of Common Stock underlying the Units and Warrants issued in connection with this
offering no later than 90 days following the Termination Date. The Company will
maintain the effectiveness of the Registration Statement from the effective date
through and until the earlier of two years or the date upon which all securities
subscribed for herein may be sold pursuant to Rule 144(k). The Company

6


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif]   will use its reasonable best efforts to
respond to any SEC comments to the Registration Statement and to have such
Registration Statement declared effective by the SEC as soon as possible after
the initial filing date. The Company shall have no liability to the undersigned
for failure to maintain the effectiveness of the Registration Statement due to
any Stop Order issued by the Securities and Exchange Commission, but shall use
its commercially reasonable best efforts in such event to cause the Stop Order
to be removed.

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  The Company shall notify the
undersigned at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, upon discovery that, or upon the happening
of any event as a result of which, the prospectus included in such Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing. At the request of the undersigned, the Company shall also prepare,
file and furnish to the undersigned a reasonable number of copies of a
supplement to or an amendment of such prospectus as may be necessary so that, as
thereafter delivered to the purchasers of such shares, such prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing. The undersigned agrees
not to offer or sell any shares covered by the Registration Statement after
receipt of such notification until the receipt of such supplement or amendment.

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  The Company may request the
undersigned to furnish the Company such information with respect to the
undersigned and the undersigned’s proposed distribution of shares of Common
Stock pursuant to the Registration Statement as the Company may from time to
time reasonably request in writing or as shall be required by law or by the SEC
in connection therewith, and the undersigned agrees to furnish the Company with
such information.

[spacer.gif] [spacer.gif] 6.  USE OF PROCEEDS

The Company intends to use the available net proceeds of this offering of Units
for the purposes described in the Memorandum including, without limitation, to
develop and enhance the company’s systems and infrastructure, for investor
relations and as working capital. A significant portion of the proceeds is
allocated to working capital and may be used by the Company to, among other
things, acquire strategic businesses and technologies. MDwerks has not yet
determined all of its expected expenditures, and cannot estimate the amounts to
be used for each purpose set forth above. Accordingly, management will have
significant flexibility in applying a substantial portion of the net proceeds of
this offering. Pending use of the net proceeds as described above, MDwerks may
invest the net proceeds of the offering in short-term, interest-bearing,
investment-grade securities or accounts.

[spacer.gif] [spacer.gif] 7.  INSIDER TRADING PROHIBITION; INDEMNITY

[spacer.gif] [spacer.gif] [spacer.gif] (a)  Commencing on the date of execution
of this Subscription Agreement by the undersigned and continuing through the
date of the Initial Closing, the undersigned hereby agrees to (i) refrain from
(a) engaging in any transactions with respect to the capital stock of the
Company or securities exercisable or convertible into or exchangeable for any
shares of capital stock of the Company, and (b) entering into any transaction
which would have the same effect, or entering into any swap, hedge or other
arrangement that transfers, in whole or in part, any of the economic
consequences of ownership of the capital stock of the Company, and (ii)
indemnify and hold harmless the Company, MDwerks, the Placement Agent, and any
finder or selling agent assisting in the sale of Units, and their respective
officers and directors, employees and affiliates and each other person, if any,
who controls

7


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif]   any of the foregoing, against any loss,
liability, claim, damage and expense whatsoever (including, but not limited to,
any and all expenses whatsoever reasonably incurred in investigating, preparing
or defending against any litigation commenced or threatened or any claim
whatsoever) arising out of or based upon any violation of this Section 9(a) by
the undersigned.

[spacer.gif] [spacer.gif] [spacer.gif] (b)  The undersigned agrees to indemnify
and hold harmless the Company, MDwerks, the Placement Agent, the Escrow Agent,
and any other finder or selling agent assisting in the sale of Units and their
respective officers and directors, employees and affiliates and each other
person, if any, who controls any of the foregoing, against any loss, liability,
claim, damage and expense whatsoever (including, but not limited to, any and all
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any litigation commenced or threatened or any claim whatsoever) arising
out of or based upon any false representation or warranty by the undersigned, or
the undersigned’s breach of, or failure to comply with, any covenant or
agreement made by the undersigned herein or in any other document furnished by
the undersigned to the Company, its officers and directors, employees and its
affiliates and each other person, if any, who controls any of the foregoing in
connection with this transaction.

[spacer.gif] [spacer.gif] 8.  LEGENDS

FOR ALL INVESTORS:

IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF
THE COMPANY AND MDWERKS GLOBAL HOLDINGS, INC. AND ITS SUBSIDIARIES AND THE TERMS
OF THE OFFERING, INCLUDING THE MERITS AND RISKS INVOLVED. THE UNITS (INCLUDING
THE COMMON STOCK AND WARRANTS AND COMMON STOCK UNDERLYING THE WARRANTS) HAVE NOT
BEEN RECOMMENDED BY ANY FEDERAL OR STATE SECURITIES COMMISSION OR REGULATORY
AUTHORITY. FURTHERMORE, THE FOREGOING AUTHORITIES HAVE NOT CONFIRMED THE
ACCURACY OR DETERMINED THE ADEQUACY OF THE MEMORANDUM OR ANY OTHER DOCUMENT. ANY
REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.

THESE UNITS (INCLUDING THE COMMON STOCK AND WARRANTS AND COMMON STOCK UNDERLYING
THE WARRANTS) ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY
NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY MAY BE
REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD
OF TIME.

FOR FLORIDA RESIDENTS ONLY:

THE SECURITIES REFERRED TO HEREIN WILL BE SOLD TO, AND ACQUIRED BY, THE HOLDER
IN A TRANSACTION EXEMPT UNDER §517.061 OF THE FLORIDA SECURITIES ACT. THE
SECURITIES HAVE NOT BEEN REGISTERED UNDER SAID ACT IN THE STATE OF FLORIDA. IN
ADDITION, ALL FLORIDA RESIDENTS SHALL HAVE THE PRIVILEGE OF VOIDING THE PURCHASE
WITHIN THREE (3) DAYS AFTER THE FIRST TENDER OF CONSIDERATION IS MADE BY SUCH
PURCHASER TO THE ISSUER, AN AGENT OF THE ISSUER, OR AN ESCROW AGENT OR WITHIN
THREE DAYS AFTER THE AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH
PURCHASER, WHICHEVER OCCURS LATER.

FOR NEW YORK RESIDENTS ONLY:

THE PRIVATE OFFERING AND THE MEMORANDUM HAVE NOT BEEN REVIEWED BY THE ATTORNEY
GENERAL PRIOR TO ITS ISSUANCE AND USE. THE ATTORNEY

8


--------------------------------------------------------------------------------


GENERAL OF THE STATE OF NEW YORK HAS NOT PASSED ON OR ENDORSED THE MERITS OF
THIS OFFERING. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

THE PRIVATE OFFERING MEMORANDUM DOES NOT CONTAIN AN UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENT
MADE, NOT MISLEADING. IT CONTAINS A FAIR SUMMARY OF THE MATERIAL TERMS OF
DOCUMENTS PURPORTED TO BE SUMMARIZED IN THE PRIVATE OFFERING MEMORANDUM.

[spacer.gif] [spacer.gif] 9.  MISCELLANEOUS PROVISIONS

[spacer.gif] [spacer.gif] [spacer.gif] (a)  Modification. Neither this Agreement
nor any provisions hereof, shall be waived, modified, discharged or terminated
except by an instrument in writing signed by the party against whom any waiver,
modification, discharge or termination is sought.

[spacer.gif] [spacer.gif] [spacer.gif] (b)  Notices. Any party may send any
notice, request, demand, claim or other communication hereunder to the intended
recipient at the address set forth above using any other means (including
personal delivery, expedited courier, messenger service, fax or ordinary mail),
but no such notice, request, demand, claim or other communication will be deemed
to have been duly given unless and until it actually is received by the intended
recipient. Any party may change the address to which notices, requests, demands,
claims and other communications hereunder are to be delivered by giving the
other parties notice in the manner herein set forth.

[spacer.gif] [spacer.gif] [spacer.gif] (c)  Counterparts. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

[spacer.gif] [spacer.gif] [spacer.gif] (d)  Binding Effect. Except as otherwise
provided herein, this Agreement shall be binding upon, and inure to the benefit
of, the parties to this Agreement and their heirs, executors, administrators,
successors, legal representatives and assigns. If the undersigned is more than
one person or entity, the obligation of the undersigned shall be joint and
several and the agreements, representations, warranties and acknowledgments
contained herein shall be deemed to be made by, and be binding upon, each such
person or entity and his or its heirs, executors, administrators, successors,
legal representatives and assigns.

[spacer.gif] [spacer.gif] [spacer.gif] (e)  Assignability. This Agreement is not
transferable or assignable by the undersigned. This Agreement shall be
transferable or assignable by the Placement Agent to the Company.

[spacer.gif] [spacer.gif] [spacer.gif] (f)  Enforcement. This Agreement shall be
governed by and construed in accordance with the laws of the State of Florida,
without giving effect to conflicts of law principles. Any action with respect to
the subject matter of this Agreement otherwise related to the undersigned’s
investment in or ownership of the Company shall be litigated in the state or
federal courts situated in Palm Beach County, Florida, to which jurisdiction and
venue all parties consent; any such action shall be by bench trial, with each
party waiving its right to trial by jury to adjudicate the matter.

9


--------------------------------------------------------------------------------


ALL SUBSCRIBERS MUST COMPLETE THIS PAGE

The undersigned hereby subscribes for the Units in the amount indicated below,
acknowledges that the information contained in the Investor Questionnaire is
true and correct and agrees to be bound by the terms of the Subscription
Agreement to which this signature page is a part.

The undersigned desires to purchase             (insert number) Units at $25,000
per Unit for a total purchase price of $           (number of Units x $25,000).
The undersigned will pay the purchase price of the Units by (check one):

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]                      [spacer.gif] delivering a certified or bank
check payable to ‘‘Corporate Stock Transfer, Inc., as
escrow agent for MDwerks Global Holdings, Inc.,’’ together with this
Subscription
Agreement and the Investor Questionnaire.                      [spacer.gif]
sending by wire transfer the purchase price of the Units to Guaranty Bank &
Trust
as escrow bank for the Escrow Agent contemporaneously with signing and
delivering
this Subscription Agreement and the Investor Questionnaire.                     
[spacer.gif] a combination of those listed above. If the undersigned checks this
method of
payment, please describe below, the methods elected: [spacer.gif]

Manner in which title to the Units is to be held (check one):

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   Individual [spacer.gif]   Partnership   Tenants by the
Entireties* [spacer.gif]   Limited Liability Partnership   Joint Tenants with
Rights of
            Survivorship* [spacer.gif]   Corporation   Community Property*
[spacer.gif]   Uniform Gift to Minors Act  
            State:                                                             
            Custodian’s Name:                                    
            Minor’s Name:                                                Tenants
in Common* [spacer.gif]   Trust/Date of
Trust                                               Individual Retirement
         Account(IRA)* [spacer.gif]   Limited Liability Company   Keogh Plan
[spacer.gif]   Pension Plan/Name:                                           
*Two signatures required. [spacer.gif]   [spacer.gif]

INDIVIDUAL SUBSCRIBERS MUST COMPLETE PAGE 15.
SUBSCRIBERS THAT ARE ENTITIES MUST COMPLETE PAGE 16.

10


--------------------------------------------------------------------------------


SIGNATURE PAGE FOR INDIVIDUAL SUBSCRIBERS

This Subscription Agreement is dated as of this       day of          , 2005 at
(city)              , (state)          .

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

Exact Name in Which Title is to be Held (Please Print)

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]
                                                                    
Name (Please Print) [spacer.gif]
                                                                    
Name of Additional Purchaser
                                                                    
Address of Principal Residence [spacer.gif]
                                                                    
Address of Additional Purchaser
                                                                    
City, State and Zip Code [spacer.gif]
                                                                    
City, State and Zip Code
                                                                    
Country [spacer.gif]
                                                                    
Country                                                                     
Social Security Number [spacer.gif]
                                                                    
Social Security Number
                                                                    
Telephone Number [spacer.gif]
                                                                    
Telephone Number
                                                                    
Fax Number (if available) [spacer.gif]
                                                                    
Fax Number (if available)
                                                                    
E-Mail (if available) [spacer.gif]
                                                                    
E-Mail (if available)
                                                                    
(Signature) [spacer.gif]
                                                                    
(Signature of Additional Purchaser) [spacer.gif]

 ACCEPTANCE 

This Subscription Agreement is accepted as of this        day of           ,
2005 for the purchase of        Units.

[spacer.gif] The Company:                                            

[spacer.gif] By:                                                                

[spacer.gif]
Its:                                                                

11


--------------------------------------------------------------------------------


SIGNATURE PAGE FOR SUBSCRIBERS THAT ARE ENTITIES

(Corporation, Partnership, Trust, Etc.)

This Subscription Agreement is dated as of this       day of          , 2005 at
(city)              , (state)          .

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

Name of Entity in Which Title is to be Held (Please Print)

Date of Incorporation or
Organization: __________________________________________

State of Principal Office: ____________________________________________________

Federal Taxpayer Identification Number: ________________________________________

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

Principal Address

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

City, State and Zip Code

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

Country

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

Telephone Number

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

Fax Number (if available)

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

E-Mail (if available)

[spacer.gif] By:                                                          
     Name:
     Title:

[seal]

Attest:                                                                                                                        &nbs
;                               

                    (If Entity is a Corporation)

[spacer.gif]
                                                                    
Address

12


--------------------------------------------------------------------------------


 ACCEPTANCE 

This Subscription Agreement is accepted as of this        day of           ,
2005 for the purchase of        Units.

[spacer.gif] The Company:                                                

[spacer.gif]
By:                                                                    

[spacer.gif]
Its:                                                                     

13


--------------------------------------------------------------------------------


INVESTOR QUESTIONNAIRE

PART I: INFORMATION TO BE PROVIDED BY ALL INVESTORS.

A. Name of
Purchaser:____________________________________________________________

B. Accreditation. Check all boxes which correctly describe you:

[spacer.gif] [spacer.gif] [spacer.gif] ______  You are a natural person whose
individual net worth, or joint net worth with your spouse, at the time of
purchase, exceeds $1,000,000.

[spacer.gif] [spacer.gif] [spacer.gif] ______  You are a natural person who had
an individual income in excess of $200,000 in each of the two most recent years
or joint income with your spouse in excess of $300,000 in each of those years,
and has a reasonable expectation of reaching the same income level in the
current year.

[spacer.gif] [spacer.gif] [spacer.gif] ______  You are a director or officer of
the Company.

[spacer.gif] [spacer.gif] [spacer.gif] ______  You have total assets in excess
of $5,000,000 and were not formed for the specific purpose of acquiring the
Units offered and are any of the following: a corporation, a partnership, a
Massachusetts or similar business trust, or an organization described in Section
501(c)(3) of the Internal Revenue Code.

[spacer.gif] [spacer.gif] [spacer.gif] ______  You are a bank or savings and
loan association or other institution acting in your individual or fiduciary
capacity.

[spacer.gif] [spacer.gif] [spacer.gif] ______  You are a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934.

[spacer.gif] [spacer.gif] [spacer.gif] ______  You are an insurance company.

[spacer.gif] [spacer.gif] [spacer.gif] ______  You are an investment company or
a business development company under the Investment Company Act of 1940.

[spacer.gif] [spacer.gif] [spacer.gif] ______  You are a private business
development company under the Investment Advisers Act of 1940.

[spacer.gif] [spacer.gif] [spacer.gif] ______  You are a Small Business
Investment Company licensed by the U.S. Small Business Administration under
301(c) or (d) of the Small Business Investment Act of 1958.

[spacer.gif] [spacer.gif] [spacer.gif] ______  You are a trust, not formed for
the specific purpose of acquiring the Units offered, with total assets in excess
of $5,000,000 and whose purchase is directed by a sophisticated person.

[spacer.gif] [spacer.gif] [spacer.gif] ______  You are an employee benefit plan
whose investment decision is being made by a plan fiduciary, which is either a
bank, savings and loan association, insurance company or registered investment
adviser or an employee benefit plan whose total assets are in excess of
$5,000,000 or a self-directed employee benefit plan whose investment decisions
are made solely by persons that are ‘‘accredited investors’’ (i.e., they meet
any of the standards listed above).

[spacer.gif] [spacer.gif] [spacer.gif] ______  You are an entity as to which all
the equity owners (or, in the case of a trust, all of the income beneficiaries)
are ‘‘accredited investors’’ (i.e., they meet the standards listed above).

[spacer.gif] [spacer.gif] [spacer.gif] ______  None of the above, but you are a
‘‘non-U.S. Person’’ as that term is defined in paragraph 5(l)(i) of the
Subscription Agreement.

[spacer.gif] [spacer.gif] [spacer.gif] ______  None of the above.

C. Provide Answers to the Following Questions:

1. Are you directly or indirectly an affiliate or associate of any member firm
of the National Association of Securities Dealers, Inc. (the ‘‘NASD’’)?

Yes __________  No__________

1


--------------------------------------------------------------------------------


An ‘‘affiliate’’ of a specified person is a person that directly or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with the specified person.

The term ‘‘associate’’ means (1) any corporation or organization (other than the
Company or any majority-owned subsidiary) of which you are an officer or
partner, or of which you are, directly or indirectly, the owner beneficially of
10% or more of any class of equity securities, (2) any trust or other estate in
which you have a substantial beneficial interest or as to which you serve as
trustee or in a similar fiduciary capacity, or (3) any relative or spouse of
such person, or any relative of such spouse, who has the same home as such
person or who is a director or officer of the Company or any of its
subsidiaries.

If yes, please describe your affiliation or association:

__________________________________________________________________________

__________________________________________________________________________

__________________________________________________________________________

2. Have you made any subordinated loan to any member of the NASD?

Yes __________  No__________

If yes, please set forth the details of the loan including the original
amount(s), date(s), interest rate(s), other material terms, and amount(s)
outstanding as of the date hereof.

__________________________________________________________________________

__________________________________________________________________________

__________________________________________________________________________

2


--------------------------------------------------------------------------------


PART II: INFORMATION TO BE PROVIDED BY INDIVIDUAL INVESTORS:

List the state in which you maintain your principal
residence:________________________________

Occupation:____________________________________________________________________

Employer:______________________________________________________________________

If self-employed, provide the following information:

Name of
business:________________________________________________________________

Length of time engaged in current business: ________years.

The current value of my liquid assets (cash, marketable securities, cash
surrender value of my life insurance and other items easily convertible into
cash) is sufficient to provide for my current needs and possible personal
contingencies:

______Yes    ______ No

Education:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] Year [spacer.gif] School [spacer.gif] Field of Study
[spacer.gif] Degree [spacer.gif] Date
Conferred [spacer.gif]

______________________________________________________________________

______________________________________________________________________

______________________________________________________________________

Please indicate the frequency of your investment in marketable securities, i.e.,
those where prices are quoted regularly on exchanges or the over-the-counter
market:

________   often    ________ occasionally    ________ seldom    ________ never

Do you consider yourself to be an experienced and sophisticated investor?

______Yes    ______   No

Do you alone, or with your Purchaser Representative, have such knowledge and
experience in financial and business matters that you are capable of evaluating
the risks and merits of this investment and feel that you can afford the loss of
my entire investment in the Units?

______Yes    ______   No

3


--------------------------------------------------------------------------------


 PART III: INFORMATION TO BE PROVIDED BY INVESTORS OTHER THAN INDIVIDUALS 

Identify type of entity (corporation, trust, limited liability company,
partnership or other entity):

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

Identify jurisdiction under the laws of which the entity is
organized:   ____________________________

Identify jurisdiction when the entity was
organized:   ________________________________________

Identify jurisdiction where your principal place of business is
located:   __________________________

Describe principal business
conducted:   ________________________________________________

(You may be asked to furnish a copy of a properly certified company resolution
and organizational documents authorizing the investor to make an investment of
this type.)

PART IV: SIGNATURE

The undersigned hereby represents and warrants that all of its answers to this
Investor Questionnaire are true as of the date of its execution of the
Subscription Agreement pursuant to which it purchased Units.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   [spacer.gif]   Name of Purchaser [please print] [spacer.gif] Name
of Co-Purchaser [please print]   [spacer.gif]   Signature of Purchaser (Entities
please provide signature of Purchaser's duly authorized signatory.) [spacer.gif]
Signature of Co-Purchaser   [spacer.gif]   Name of Signatory (Entities only).
[spacer.gif]     [spacer.gif]   Title of Signatory (Entities only) [spacer.gif]
  [spacer.gif]

4


--------------------------------------------------------------------------------


PRIVACY POLICY

It is the policy of Brookshire Securities Corporation (BSC) to respect the
privacy of customers who subscribe to transactions underwritten by BSC.

Whether its own brokers introduce Customers to BSC or the introduction was made
through Selling Agents, (hereinafter referred to as ‘‘Subscribers’’) nonpublic
personal information is protected by BSC.

BSC does not disclose any nonpublic personal information about Subscribers to
anyone, except as required or permitted by law and to effect, administer, or
enforce transactions requested by Subscribers in the ordinary processing,
servicing or maintaining their accounts. Furthermore, BSC does not reserve the
right to disclose Subscriber’s nonpublic personal information in the future
without first notifying the Subscriber of a change in privacy policy and
providing a convenient opportunity for Subscriber to opt out of information
sharing with nonaffiliated third parties.

Under the USA PATRIOT Act of 2001 (Public Law 107-56)(together with all rules
and regulations promulgated hereunder, the ‘‘Patriot Act’’), BSC and/or your
broker may be required or requested to disclose to one or more regulatory and/or
law enforcement bodies certain information regarding transactions relating to
your account involving transactions with foreign entitles and individuals, other
transactions in your account as required in the Patriot Act and other activities
described in the Patriot Act as ‘‘suspicious activities’’. Neither BSC nor your
broker shall have any obligation to advise you of any such disclosures or
reports made in compliance with the Patriot Act.

5


--------------------------------------------------------------------------------
